Case 20-02804-jw   Doc 36   Filed 08/24/20 Entered 08/24/20 12:13:50   Desc Main
                            Document      Page 1 of 9
Case 20-02804-jw   Doc 36   Filed 08/24/20 Entered 08/24/20 12:13:50   Desc Main
                            Document      Page 2 of 9
Case 20-02804-jw   Doc 36   Filed 08/24/20 Entered 08/24/20 12:13:50   Desc Main
                            Document      Page 3 of 9
Case 20-02804-jw   Doc 36   Filed 08/24/20 Entered 08/24/20 12:13:50   Desc Main
                            Document      Page 4 of 9
Case 20-02804-jw   Doc 36   Filed 08/24/20 Entered 08/24/20 12:13:50   Desc Main
                            Document      Page 5 of 9
Case 20-02804-jw   Doc 36   Filed 08/24/20 Entered 08/24/20 12:13:50   Desc Main
                            Document      Page 6 of 9
Case 20-02804-jw   Doc 36   Filed 08/24/20 Entered 08/24/20 12:13:50   Desc Main
                            Document      Page 7 of 9
Case 20-02804-jw   Doc 36   Filed 08/24/20 Entered 08/24/20 12:13:50   Desc Main
                            Document      Page 8 of 9
Case 20-02804-jw   Doc 36   Filed 08/24/20 Entered 08/24/20 12:13:50   Desc Main
                            Document      Page 9 of 9
